     Case 7:19-cr-00522 Document 185 Filed on 06/08/20 in TXSD Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION


 UNTED STATES OF AMERICA                         § UNDER SEAL
                                                 §
        v.                                       § CRIMINAL NO. M-19-CR-522:4
                                                 §
 DANIEL J. GARCIA,                               §
                                                 §
        Defendant.                               §

             GOVERNMENT’S MOTION FOR LEAVE TO FILE REPLY
         TO COUNSEL’S RESPONSE TO COURT’S ORDER OF MAY 20, 2020

 TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the United States of America, by and through the United States Attorney for

the Southern District of Texas and the Chief of the Public Integrity Section of the Criminal

Division of the Department of Justice and respectfully requests leave to file a Reply to Counsel’s

Response to Court’s Order of May 20, 2020 [Dkt. 183] (the “Response”). The government

submits that the Response contains several inaccurate representations which are likely to be

material to this Court’s decision on its Order to Show Cause [Dkt. 178] as well as other matters

in this case, and which the government intends to correct.

         Respectfully submitted,

RYAN K. PATRICK                              COREY R. AMUNDSON
United States Attorney                       Chief, Public Integrity Section

/s/ Roberto Lopez, Jr.                       /s/ Peter M. Nothstein
Roberto Lopez, Jr.                           Peter M. Nothstein
Assistant United States Attorney             Marco A. Palmieri
State Bar No. 24074617                       Senior Litigation Counsel
1701 West Business 83, Suite 600             Public Integrity Section, Criminal Division
McAllen, Texas 78501                         Email: Peter.Nothstein@usdoj.gov
Phone: 956-618-8010                          Email: Marco.Palmieri@usdoj.gov
Fax:     956-618-8009                        (202) 514-1412
    Case 7:19-cr-00522 Document 185 Filed on 06/08/20 in TXSD Page 2 of 3




IT IS SO ORDERED.

DONE in McAllen, Texas on ______________________________, 20___.




                               HONORABLE MICAELA ALVAREZ
                               UNITED STATES DISTRICT JUDGE
                               SOUTHERN DISTRICT OF TEXAS
     Case 7:19-cr-00522 Document 185 Filed on 06/08/20 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of June, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF System, which will, in turn, send
notification of said filing to all counsel of record through the CM/ECF System.

                                            /s/ Peter M. Nothstein
                                            Peter M. Nothstein
                                            Senior Litigation Counsel
                                            Public Integrity Section
